AO 199A (Rev. 12/11) Order Setting Conditions of Release                                                    Page 1 of     3   Pages



                                      UNITED STATES DISTRICT COURT
                                                                     for the
                                                           Eastern District of California                        FEB Z6 2020
                                                                                                         CLERK, U.S. DISTRICT COURT
                                                                                                       EASTERN DISTRICT OF CALIFORNIA
                    United States of America                                                           BY        ~h,.._
                                                                         )                                              oEPmc&-R~-----
                               v.                                        )
                                                                         )        Case No.     1:20-cr-00045-NONE-SKO
                      HEATHER STANLEY                                    )
                              Defendant
                                                                         )

                                        ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant's release is subject to.these conditions:

(1)   The-defendant must not violate federal, state, or local law while on release.

(2)   The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3)   The defendant must advise the court or the pretrial services office or supervising officer in writing before making
      any change of residence or telephone number.

(4)   The defendant must _appear in court as required and, if convicted, must surrender as directed to serve a sentence that
      the court may impose.

      The defendant must appear           at:     United States Courthouse, 510 19th Street, Bakersfield, CA
                                                                                            Place
       before Magistrate Judge Jennifer L. Thurston

      on                                                           6/15/2020 at 2:30 PM
                                                                        Date and Time


      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance Bond, if ordered.
 AO 1998 (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General)                                                      Page   u] of [D Pages
 STANLEY, Heather
 Doc. No. 1:20-CR-00045-NONE-SKO
                       ADDITIONAL CONDITIONS OF RELEASE
Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

 D     (6)        .The defendant is placed in the custody of:

                     Name of person or organization

           who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
           defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
           release or disappears.

                     SIGNED: _ _ _ _ _ _ _ _ _ __
                                  CUSTODIAN
 @     (7)        The defendant must:
       0          (a) report on a regular basis to the following agency:
                      Pretrial Services and comply with their rules and regulations;
                  (b) report in person to the Pretrial Services Agency on the first working day following your release
                      from custody;
                  (c) reside at a location approved by the PSO, and not move or be absent from this residence for
                      more than 24 hrs. without prior approval of PSO, travel restricted to the State of California,
                      unless otherwise approved in advance by PSO, and you may travel within the State of Nevada
                      if approved for residency, by the PSO;
                  (d) cooperate in the collection of a DNA sample;
                  (e) report any contact with law enforcement to your PSO within 24 hours;
                  (f) not possess, have in your residence, or have access to a firearm/ammunition, destructive
                      device, or other dangerous weapon; additionally, you must provide written proof of divestment
                      of all firearms/ammunition, currently under your control;
                  (g) refrain from excessive use of alcohol, or any use of a narcotic drug or other controlled
                      substance without a prescription by a licensed medical practitioner; and you must notify
                      Pretrial Services immediately of any prescribed medication(s). However, medical marijuana,
                      prescribed and/or recommended, may not be used;
                  (h) participate in a program of medical or psychiatric treatment including treatment for drug or
                      alcohol dependency, as approved by the PSO; you must pay all or part of the costs of the
                      counseling services based upon your ability to pay, as determined by the PSO;
                  (i) not open any bank accounts, lines of credit, or credit card accounts, unless approved in advance
                      by pretrial services;
                  G) not be employed as an attorney or possess any identification, mail matter, access device or any
                      identification-related material other than in your own legal or tur name; and,
                  (k) surrender your passport to the Clerk, United States District Court, and you must not apply for
                      or obtain a passport or any other travel documents during the pendency of this case.
AO 199C (Rev. 09/08- EDCA [Fresno]) Advice of Penalties                                                  Page_3_ _ of   3      Pages

                                           ADVICE OF PENALTIES AND SANCTIONS

TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

       Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.
       While on release, if you commit a federal felony offense the punishment is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.
       It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witness, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant; or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.
       If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:
       (1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more -you will be fined
             not more than $250,000 or imprisoned for not more than IO years, or both;
       (2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -you will be fined not
             more than $250,000 or imprisoned for not more than five years, or both;
       (3) any other felony - you will be fined not more than $250,000 or imprisoned not more than two years, or both;
       (4) a misdemeanor- you will be fined not more than $100,000 or imprisoned not more than one year, or both.
       A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

                                                   Acknowledgment of the Defendant

       I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all
conditions ofrelease, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.




                                                Directions to the United States Marshal

( [l])   The defendant is ORDERED released after processing.




Date:   _1.(?,,,1, /?,,,0 2,Q
                                                          ~~l~
                                                          Jennifer L. Thurston, U.S. Magistrate Judge
                                                                                    Printed name and title




                    DISTRIBUTION:      COURT      DEFENDANT     PRETRIAL SERVICE   U.S. ATTORNEY         U.S. MARSHAL
